DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/15/2021. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/15/2021 are noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).



Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses a method (i.e. a process), and an electronic gaming apparatus.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

Under Step 2A, prong one, it must be determined whether the claimed invention recites a judicial exception such as an abstract idea, a law of nature, or a natural phenomenon.  Representative claim 1 recites the following (with emphasis added): 
	“1. A system configured to disperse gains derived from ownership of user-generated content among users of an online gaming platform who own the user-generated content, the system comprising: 
the online gaming platform configured to host one or more games, comprising one or more processors configured by machine-readable instructions to: 
execute, within an online gaming platform, an instance of a game to facilitate presentation of the game to the users, and implement in-game actions in the instance of the game in response to action requests for the in-game actions by the users, wherein the presentation of the game is based on views of the game that are determined during execution of the instance of the game, wherein the users include a first user and a second user; 
facilitate assignment of ownership of a first item of user-generated content to a group of owning users, wherein the first item of user-generated content is configured to be used within the online gaming platform, wherein the group of owning users includes the first user and the second user; 
record, on a decentralized ledger implemented by a decentralized ledger server, the ownership of the first item of user-generated content by the group of owning users such that a first fraction of the first item of user-generated content is owned by the first user and a second fraction of the first item of user-generated content is owned by the second user; 
automatically determine a first quantity of gains that have been gained within the online gaming platform through use in the game of the first item of user-generated 33Patent Application Attorney Docket No. 63NR-007083content; and 
disperse at least a first portion of the first quantity of gains to the first user and a second portion of the first quantity of gains to the second user, based on the ownership of the first item of user-generated content as recorded on the decentralized ledger.”  Similar limitations are also found in Independent Claim 11. 

The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical abstract ideas found in claim 11.  Dependent claims 2-10, and 2-20 further define the abstract idea.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, “execute, facilitate, record, determine and disperse” in the context of this claim encompasses the user manually creating gaming content configured to be used in the game, recording who owns what ownership of the content, determining gains from use of the content, and dispersing gains from that content based on usage to the group of users.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A, prong two, it must be evaluated whether the claim recites additional elements that integrate the exception into a practical application of the exception.  As such, the judicial exception, as outlined above, is not integrated into a practical application.  The instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  The components in these steps are recited at a high-level of generality (e.g., as a generic processor for performing the generic computer functions of receiving, storing, determining, and displaying operations) such that it amounts no more than mere instructions to apply the exception using generic computer components.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the facilitating, recording, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are directed to the judicially recognized exception of an abstract idea.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.   The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: one or more processors. Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.   These computer components are generically claimed to enable the management of the game/gaming environment by performing the basic functions of: (i) receiving, processing, and storing data, (ii) electronic recordkeeping, (iii) automating mental tasks and (iv) receiving or transmitting data over a network, e.g., using the network to gather data.  The courts have recognized these functions to be well‐understood, routine, and conventional functions when claimed in a merely generic manner.  Particularly, In re TLI Communications LLC (Fed Cir, 2016) held that adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible.  

The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Additionally, taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. In other words, these claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR). They do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

In regard to the state of the art just prior to the filing of the claimed invention, certainly the use of distributed ledger technology per se is known in the art.  Ow et al. (U.S. Publication No. 2020/0311721) disclose a certain manager of operating an electronic wallet. [abstract] it includes the use of a particular type of “blockchain”, [0021] which supports the “transfer of digital content and other assets”. [0022].  Iervolino (U.S. Publication 2020/0090143) discloses an online content platform and a related cryptocurrency may provide blockchain-backed cryptocurrency and an online content platform, wherein users may be compensated in the cryptocurrency for the user's engagement with content provided on the online content platform. A user may also earn cryptocurrency when one or more users designated as a "friend" of the user interact with the content. [abstract]. Cotta (U.S. Publication No. 2020/0202668) discloses an anti-fraud cloud gaming blockchain. [title] It includes executing a “purchase transaction for a virtual asset of a video game” to “transfer ownership” thereof “from a first user account to a second user account” using “virtual currency” and a “blockchain”. [abstract]. None of these references, alone or in ordered combination, teach a system configured to disperse gains derived from ownership of user-generated content among users of an online gaming platform who own the user-generated content, in combination with the other limitations of the claims of the present invention.

Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715